Case 2:18-cv-04997-GEKP Document 51 Filed 06/02/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

D.A. NOLT, INC.,

Plaintiff ‘ CIVIL ACTION
v.
THE PHILADEPLHIA MUNICPAL : No. 18-4997
AUTHORITY, ef al., :
Defendants

AMENDED SCHEDULING ORDER
AND NOW, this St day of June, 2020, it is ORDERED that the case shall proceed
on the following schedule:
Final Pretrial Conference, Preparations and Required Submissions, and Trial Pool
1. A final pretrial conference will be held with the Honorable Gene E.K. Pratter on
January 4, 2021, at 2:00 PM, in Chambers. Lead trial counsel is required to appear at the
conference. If trial counsel is on trial in another matter, an attorney in his or her office who is
thoroughly familiar with this case is required to appear at the conference.
om The parties shall meet to prepare a complete and comprehensive Stipulation of
Uncontested Facts pursuant to Local Rule of Civil Procedure 16.1 (d)(2)(b)(2). Two (2) copies
of such Stipulation shall be submitted to the Court in Chambers by December 4, 2020. The
original shall be filed with the Clerk of the Court.
3. By December 4, 2020, each party shall submit to the Court (Chambers)
a. Two (2) copies of (a) proposed findings of fact and conclusions of law, (b)
motions in limine (excepting Daubert motions), and (c) a trial memorandum on the legal issues

involved in the case. The originals shall be filed with the Clerk of the Court and a copy served on
Case 2:18-cv-04997-GEKP Document 51 Filed 06/02/20 Page 2 of 3

each opponent’s counsel. Responses to any motions in limine are due no later than 7 days from
the date the motions are served.
b. The Stipulation of Uncontested Facts detailed in paragraph 2.

4. The trial date certain for this case will be January 11, 2021 to January 18, 2021.

The case will be tried non jury.
Other Trial Preparations

5. If any party desires an offer of proof as to any witness or exhibit, that party shall
informally inquire of opposing counsel or unrepresented party prior to trial for such information.
If the inquiring party is dissatisfied with any offer provided, such party shall file a motion
seeking relief from the Court prior to trial.

6. Because a witness may be unavailable at the time of trial as defined in Federal
Rule of Civil Procedure 32(a)(3), the Court expects use of oral or videotape depositions at trial of
any witness whose testimony a party believes essential to the presentation of that party’s case,
whether that witness is a party, a non-party or an expert. The unavailability of any such witness
will not be a ground to delay the commencement or progress of an ongoing trial. In the event a
deposition is to be offered, the offering party shall file with the Court, prior to the
commencement of the trial, a cae of the deposition transcript, but only after all efforts have
been made to resolve objections with other counsel. Unresolved objections shall be noted in the
margin of the deposition page(s) where a Court ruling is necessary and a covering list of such
objections is also required.

7 At least three (3) days before the trial date certain, counsel are to supply the Court
with two (2) copies of each exhibit, and three (3) copies of a schedule of exhibits which briefly

describes each exhibit.
Case 2:18-cv-04997-GEKP Document 51 Filed 06/02/20 Page 3 of 3

General Expectations

8. All counsel and unrepresented parties are expected to review the Court’s General
Policies and Procedures and Guidelines for Trial and Other Proceedings in the Courtroom
available on the Court’s website at www.paed.uscourts.gov conceming the conduct of the
litigation, including trial. Any party desiring a hard copy of this document may call the Court’s
Civil Deputy, Ms. Susan Flaherty, at 267-299-7350, to request a copy. These Policies and
Procedures address many issues that frequently arise during the pendency of cases, and all
counsel and unrepresented parties are expected to follow those procedures in spirit and in fact.

9. All counsel shall take such steps and undertake such procedures and processes so
as to assure their use of the electronic docketing and document availability and retrieval systems
operated by the Eastern District of Pennsylvania available from the Court.

10. | EXTENSIONS OF TIME: Any necessary application for extension of any time
deadlines, change in conference(s), or trial date(s) set forth in this Order shall be made in writing
and submitted to the Court no later than three (3) days prior to the date sought to be changed or
extended. Any such request shall include a factual verification of counsel or unrepresented party
or witness showing good cause for the request, shall contain a statement of the position of all

other parties as to the request, and, if the request relates to a discovery deadline, shall recount

what discovery the parties have thus far accomplished.

E COURT:

  

GENE E.K. PRATTER
UNITED STATES DISTRICT JUDGE
